Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims filed on 11/3/2020 are entered and acknowledge. Claims 1-20 are currently pending in the instant application.


Drawings

The drawings filed on 11/3/2020 have been considered.

Information Disclosure Statement

The information disclosure statement (IDS) was submitted on 11/3/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections

Claims 4 and 16 is objected to because of the following informalities:  

Claim 4, line 1 recites “The method of claim 4”, appears to be a typographical error.  However, the claim cannot be dependent upon itself. 

Claim 16, line 1 recites “wherein time intervals between…”.   appears to be a typographical error.  Examiner interprets the claim to read “where the time intervals”


Claim Rejections - 35 USC § 112

Claim 4-5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-5 and 8 recites the limitation "the time interval" in line 1.  However, there is no prior occurrence of “time interval”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-9, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran et al Pub. No.: (US 2019/0036985 A1) (hereinafter “Ravichandran”) in view of Bleau et al Pub. No.: (US 2012/0173610 A1) (hereinafter "Bleau”).

With respect to claim 1: Ravichandran discloses a method for recovering access of an application of a user equipment (UE) to an application server, the method comprising: 
receiving a recovery request from the UE (the server receiving a re-registration request from an application on a user device, the re-registration request in response to an expired registration or an error [0014], [0019], [0036], [0048], [0052], [0074]);
in response to receiving the recovery request, generating a push request including an instruction to generate a push notification for transmission to the UE (the notification module sending a notification to the application to switch from inactive to active in response to receiving a re-registration request [0011], [0019], [0035], [0074]);
cause the application to switch from an inactive state to a temporary active state (sending a notification to the application to switch from inactive to active [0011], [0019], [0035], [0074]);
while the application is in the temporary active state, cause the application to request registration of the UE with the application server (the application requesting registration with the server while the application is in an active state [0011], [0019], [0035], [0074]);
after the UE requests registration with the application server while the application is in the temporary active state, cause the application to return to the inactive state (the application returning to an inactive state after the registration request [0018-0019], [0034-0035]);
However, Ravichandran does not explicitly disclose the push notification has a payload that includes an instruction to: 
outputting the push request to a push service;
Bleau discloses the push notification has a payload that includes an instruction to (the notification message includes a payload [0061], [0074]);
outputting the push request to a push service (the notification server pushing a notification on behalf of the application server [0039], [0060-0061], [Fig. 4], [Claim 16]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ravichandran in view of Bleau in order to out a push notification a push service;
One of ordinary skill in the art would have been motivated because notification server can route the message to the appropriate user account for efficiency by minimizing resource usage [Bleau: 0007].

With respect to claim 2: Ravichandran-Bleau discloses the method of claim 1 as set forth above. 
Ravichandran discloses wherein the recovery request includes a feature or characteristic of a failed authentication attempt of the application to the application server (a new registration request in response to an expired time interval or an error of an authentication [0014], [0019], [0036], [0048], [0052], [0074], [0077]).

With respect to claim 3: Ravichandran-Bleau discloses the method of claim 2 as set forth above. 
Ravichandran discloses wherein the push request is generated based on the feature or characteristic of the failed authentication attempt (the server sends a notification to the application of an error in registration [0014], [0019], [0036], [0048], [0052], [0074], [0077]).

With respect to claim 4: Ravichandran-Bleau discloses the method of claim 4 as set forth above. 
Ravichandran discloses further comprising, at the application, defining the time interval based on the feature or characteristic of the failed authentication attempt (a local timer on the device/application for handling errors [0020], [0030], [0037]).

With respect to claim 6: Ravichandran-Bleau discloses the method of claim 2 as set forth above. 
Ravichandran discloses wherein the recovery request is received at a notification server (server receiving a registration request [0014], [0019], [0036], [0048], [0052], [0074]); the notification server outputs the push request upon expiration of a time interval (the server may send a notification the application before or after an expiration time [0077], [0085]);
However, Ravichandran does not explicitly disclose the notification server outputs the push request to a push service;
Bleau discloses the notification server outputs the push request to a push service (the notification server pushing a notification on behalf of the application server [0039], [0060-0061], [Fig. 4], [Claim 16]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ravichandran in view of Bleau in order to out a push notification a push service;
One of ordinary skill in the art would have been motivated because notification server can route the message to the appropriate user account for efficiency by minimizing resource usage [Bleau: 0007].

With respect to claim 8: Ravichandran-Bleau discloses the method of claim 2 as set forth above. 
Ravichandran discloses further comprising, at the notification server, defining the time interval based on the feature or characteristic of the failed authentication attempt (server setting a time interval based on error of authentication [0050], [0072-0074]);

With respect to claim 9: Ravichandran-Bleau discloses the method of claim 1 as set forth above. 
Ravichandran discloses further comprising generating multiple push requests, each push request to generate individual push notifications for transmission to the UE (sending subsequent or additional notifications to the user device/applications [0014], [0053]).

With respect to claim 13: Ravichandran-Bleau discloses the method of claim 1 as set forth above. 
Ravichandran discloses further comprising receiving multiple recovery requests and generating the push request from each recovery request (the server sends notification back to the application in response to request for registration and re-register [0015], [0048], [0072].  Therefore, a re-register is a second register, which is considered more than 1 since it is a re-register request).

With respect to claim 17: Ravichandran-Bleau discloses the method of claim 1 as set forth above. 
Ravichandran discloses wherein receiving the recovery request from the UE is in response to a network outage or a service disruption that disconnects the application of the UE from the application server (an error disrupted the registration request [0044].  Additionally, the device may lose access to voice communication [0019]).

With respect to claim 20: Ravichandran-Bleau discloses the method of claim 1 as set forth above. 
However, Ravichandran does not explicitly disclose wherein the push request includes the payload;
Bleau discloses wherein the push request includes the payload (the notification message includes a payload [0061], [0074]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ravichandran in view of Bleau in order to have a payload in the push request;
One of ordinary skill in the art would have been motivated to identify the client application [Bleau: 0074].


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran et al Pub. No.: (US 2019/0036985 A1) (hereinafter “Ravichandran”) in view of Bleau et al Pub. No.: (US 2012/0173610 A1) (hereinafter "Bleau”) as applied to claims 1-4, 6, 8-9, 13, 17 and 20 above, further in view of Yun et al Pub. No.: (US 2016/0094683 A1) (hereinafter "Yun”).

With respect to claim 5: Ravichandran-Bleau discloses the method of claim 3 as set forth above. 
However, Ravichandran-Bleau does not explicitly disclose wherein, if the time interval exceeds a minimum time threshold, a user account is logged out of the application;
Yun discloses wherein, if the time interval exceeds a minimum time threshold, a user account is logged out of the application (if the client is not used the channel for more than a preset period of time, a disconnection command is transmitted to each client [0013], [0016], [0046]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ravichandran-Bleau in view of Yun in order to logout a user after exceeding an minimal time interval;
One of ordinary skill in the art would have been motivated to allocate resources accordingly in order to be more efficient  [Yun: 0091].

With respect to claim 7: Ravichandran-Bleau-Yun discloses the method of claim 5 as set forth above. 
Ravichandran discloses wherein the notification server is further configured to (server [Fig. 2]):
set a minimum time threshold (server setting a time interval [0050], [0072-0074]);
However, Ravichandran-Bleau does not explicitly disclose if the time interval exceeds the minimum time threshold, send a logout request to the UE to cause a user account to logout of the application;
Yun discloses if the time interval exceeds the minimum time threshold, send a logout request to the UE to cause a user account to logout of the application (if the client is not used the channel for more than a preset period of time, a disconnection command is transmitted to each client [0013], [0016], [0046]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ravichandran-Bleau in view of Yun in order to logout a user after exceeding an minimal time interval;
One of ordinary skill in the art would have been motivated to allocate resources accordingly in order to be more efficient [Yun: 0091].


Claims 10-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran et al Pub. No.: (US 2019/0036985 A1) (hereinafter “Ravichandran”) in view of Bleau et al Pub. No.: (US 2012/0173610 A1) (hereinafter "Bleau”) as applied to claims 1-4, 6, 8-9, 13, 17 and 20 above, further in view of Lin et al Pub. No.: (US 2016/0072886 A1) (hereinafter "Lin”).

With respect to claim 10: Ravichandran-Bleau discloses the method of claim 9 as set forth above. 
However, Ravichandran-Bleau does not explicitly disclose wherein each of the multiple push requests expire upon the UE registering with the application server or upon a time interval between successive push requests exceeding a minimum time threshold;
Lin discloses wherein each of the multiple push requests expire upon the UE registering with the application server or upon a time interval between successive push requests exceeding a minimum time threshold (registration requests expired after a specified time interval unless client registers [0008], [0013], [0071-0072]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ravichandran-Bleau in view of Lin in order to have request expire upon UE registering with server;
One of ordinary skill in the art would have been motivated to reduce congestion by purging registrations [Lin: 0071].

With respect to claim 11: Ravichandran-Bleau-Lin discloses the method of claim 10 as set forth above. 
Ravichandran discloses wherein the multiple push requests are each timed apart by the time interval (a series of subsequent predetermined time intervals [0049], push notifications according to a predetermined time interval [0011-0012, [0052]).

With respect to claim 12: Ravichandran-Bleau-Lin discloses the method of claim 11 as set forth above. 
Ravichandran discloses wherein time intervals between successive push notifications increase exponentially or multiplicatively (the first time interval can be 2 minutes, the second can be 4 minutes, the third can be 8 minutes [0049], [0076]).

With respect to claim 14: Ravichandran-Bleau discloses the method of claim 13 as set forth above. 
However, Ravichandran-Bleau does not explicitly disclose wherein each of the multiple recovery requests expire upon the UE registering with the application server or upon a time interval between successive recovery requests exceeding a minimum time threshold;
Lin discloses wherein each of the multiple recovery requests expire upon the UE registering with the application server or upon a time interval between successive recovery requests exceeding a minimum time threshold (registration requests expired after a specified time interval unless client registers [0008], [0013], [0071-0072]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ravichandran-Bleau in view of Lin in order to have request expire upon UE registering with server;
One of ordinary skill in the art would have been motivated to reduce congestion by purging registrations [Lin: 0071].

With respect to claim 15: Ravichandran-Bleau-Lin discloses the method of claim 14 as set forth above. 
Ravichandran discloses wherein the multiple push requests are each timed apart by the time interval (a series of subsequent predetermined time intervals [0049], push notifications according to a predetermined time interval [0011-0012, [0052]).

With respect to claim 16: Ravichandran-Bleau-Lin discloses the method of claim 15 as set forth above. 
Ravichandran discloses wherein time intervals between successive push notifications increase exponentially or multiplicatively (notification module sends notification to the device based on a time interval [0051]. Time intervals can increase by 2 minutes, 4 minutes, 8 minutes [0049], [0076-0077]).


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran et al Pub. No.: (US 2019/0036985 A1) (hereinafter “Ravichandran”) in view of Bleau et al Pub. No.: (US 2012/0173610 A1) (hereinafter "Bleau”) as applied to claims 1-4, 6, 8-9, 13, 17 and 20 above, further in view of Atwood et al Pub. No.: (US 2019/0363886 A1) (hereinafter "Atwood”).

With respect to claim 18: Ravichandran-Bleau discloses the method of claim 1 as set forth above. 
However, Ravichandran-Bleau does not explicitly disclose wherein the recovery request includes the payload;
Atwood discloses wherein the recovery request includes the payload (a client sends a handshake request which includes a payload [0039], [0062]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ravichandran-Bleau in view of Atwood in order to include a payload in the request;
One of ordinary skill in the art would have been motivated to identify the client application and client device [Atwood: 0039].

With respect to claim 19: Ravichandran-Bleau-Atwood discloses the method of claim 18 as set forth above. 
However, Ravichandran does not explicitly disclose further comprising integrating the payload into the push request;
Bleau discloses further comprising integrating the payload into the push request (the notification message includes a payload [0061], [0074]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ravichandran in view of Bleau in order to have a payload in the push request;
One of ordinary skill in the art would have been motivated to identify the client application [Bleau: 0074].


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Ralph et al. Pub. No.: (US 2013/0151714 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Method and apparatus for adaptive network heartbeat message for TCP channel).
Sharma et al. Pub. No.: (US 2016/0234290 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Providing digital content for offline consumption).
Pan et al. Pub. No.: (US 2022/0166811 A1).  The subject matter disclosed therein is pertinent to that of claims 1-20 (e.g., Video conferencing method and apparatus, and non-transitory computer-readable storage medium).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO DUC DUONG whose telephone number is (571)272-2350.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on (571)272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. D./
Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446